UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-2473



GREGORY ALONZA WRIGHT,

                                                 Plaintiff - Appellant,

         versus

J. MCLEOD; W.     GRAY;   SUMTER   COUNTY    POLICE
DEPARTMENT,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-94-2827-3-17BD)


Submitted:   January 18, 1996               Decided:   February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gregory Alonza Wright, Appellant Pro Se. William Henry Davidson,
II, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a temporary restraining order or a preliminary injunc-

tion ordering Defendants to cease their harassment of him. To the

extent that Appellant appeals from the court's denial of a tempo-

rary restraining order, that order is not appealable. See Virginia
v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976). We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation to deny injunctive relief and

find no abuse of discretion and no reversible error. See Direx
Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13

(4th Cir. 1991). Accordingly, we affirm on the reasoning of the

district court. Wright v. McLeod, No. CA-94-2827-3-17BD (D.S.C.

July 11, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2